Exhibit 10.1(b)


NON-QUALIFIED STOCK OPTION AGREEMENT
PURSUANT TO THE
GREENSKY, INC. 2018 OMNIBUS INCENTIVE COMPENSATION PLAN


Participant:     __________________________
Grant Date:     __________________________
Per Share Exercise Price: $_______________
Number of Shares subject to this Option: _______________
Expiration Date: ________________________
THIS NON-QUALIFIED STOCK OPTION AWARD AGREEMENT (this “Agreement”), dated as of
the Grant Date specified above, is entered into by and between GreenSky, Inc., a
Delaware corporation (the “Company”), and the Participant specified above,
pursuant to the GreenSky, Inc. 2018 Omnibus Incentive Compensation Plan, as in
effect and as amended from time to time (the “Plan”), which is administered by
the Committee; and
WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the Non-Qualified Stock Option provided herein
to the Participant.
NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
1.Incorporation By Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the award provided
hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were each expressly set forth herein.
Except as provided otherwise herein, any capitalized term not defined in this
Agreement shall have the same meaning as is ascribed thereto in the Plan. The
Participant hereby acknowledges receipt of a true copy of the Plan and that the
Participant has read the Plan carefully and fully understands its content. In
the event of any conflict between the terms of this Agreement and the terms of
the Plan, the terms of the Plan shall control. No part of the Option granted
hereby is intended to qualify as an “incentive stock option” under Section 422
of the Code.
2.Grant of Option. The Company hereby grants to the Participant, as of the Grant
Date specified above, a Non-Qualified Stock Option (this “Option”) to acquire
from the Company at the Per Share Exercise Price specified above, the aggregate
number of shares of Common Stock specified above (the “Option Shares”). Except
as otherwise provided by the Plan, the Participant agrees and understands that
nothing contained in this Agreement provides, or is intended to provide, the
Participant with any protection against potential future dilution of the
Participant’s interest in the Company for any reason. The Participant shall have
no rights as a stockholder with respect to any Shares covered by the Option
unless and until the Participant has become the holder of record of such Shares,
and no adjustments shall be made for dividends in cash or other property,
distributions or other rights in respect of any such Shares, except as otherwise
specifically provided for in the Plan or this Agreement.





--------------------------------------------------------------------------------

Exhibit 10.1(b)


3.Vesting and Exercise.
(a)Vesting. Subject to the provisions of Sections 3(b), 3(c), 3(d) and 3(e)
hereof, the Option shall vest and become exercisable as of the date(s) set forth
below, provided the Participant has not incurred a Termination of Service prior
to such vesting date:
Vesting Date
Number of Option Shares
[         ]
[          ]
[         ]
[          ]
[         ]
[          ]
[         ]
[          ]

There shall be no proportionate or partial vesting in the periods prior to each
vesting date and all vesting shall occur only on the appropriate vesting date,
subject to the Participant’s continued employment or service with the Company or
any of its Subsidiaries on each applicable vesting date. Upon expiration of the
Option, the Option shall be cancelled and no longer exercisable.
(b)Change in Control. Notwithstanding the foregoing, in the event no provision
is made for the continuance, assumption or substitution of the Option by the
Company or its successor in connection with a Change in Control, then,
contemporaneously with the Change in Control, the Option subject to this Award
shall become vested and exercisable in full, to the extent not vested
previously, provided the Participant has remained continuously employed by, or
providing services to, the Company or any of its Subsidiaries from the Grant
Date until the Change in Control. If provision is made for the continuance,
assumption or substitution of the Option by the Company or its successor in
connection with the Change in Control, the Option shall become vested and
exercisable in full, to the extent not vested previously, contemporaneously with
the termination of the Participant’s employment with, or service to, the Company
(or its successor) and its Subsidiaries, (i) if the Participant is covered under
the Greensky, Inc. Executive Severance Plan (the “Severance Plan”), as provided
for in the Severance Plan, or (ii) if the Participant is not covered under the
Severance Plan, if the Participant’s employment with, or service to, the Company
(or its successor) and its Subsidiaries is terminated by the Company (or its
successor) or any of its Subsidiaries, on or within twenty-four (24) months
after the Change in Control, for any reason other than Cause, death or
Disability.
(c)Committee Discretion. In addition to the foregoing, the Committee may, in its
sole discretion, accelerate vesting of the Option at any time and for any
reason.
(d)Expiration. Unless earlier terminated in accordance with the terms and
provisions of the Plan and/or this Agreement, all portions of the Option
(whether vested or not vested) shall expire and shall no longer be exercisable
after the Expiration Date specified above.
(e)Treatment of Unvested Options upon Termination of Service. Subject to this
Section 3, any portion of the Option that is not, or does not become, vested and
exercisable as of the date of the Participant’s Termination of Service (whether
pursuant to the terms hereof or any severance plan or other plan, agreement or
arrangement that applies to the Participant) shall terminate and expire as of
the date of such Termination of Service.
4.Exercise Following Termination of Service. Subject to the terms of the Plan
and this Agreement, the Option, to the extent vested, shall remain exercisable
as follows:
(a)Termination of Service Due to Death or Disability. In the event of the
Participant’s Termination of Service by reason of death or Disability, the
vested portion of the Option shall remain exercisable until the earlier of (i)
one year from the date of such Termination of Service and (ii) the expiration of
the stated term of the Option pursuant to Section 3(d) hereof; provided,
however, that in the case of a Termination of Service due to Disability, if the
Participant dies within such one-year exercise period, any unexercised Option
held by the Participant shall thereafter be exercisable by the legal
representative of the Participant’s estate or the recipient of the unexercised
Option by will or by the laws of descent and distribution, to the extent
exercisable, for a period of one





--------------------------------------------------------------------------------

Exhibit 10.1(b)


year from the date of death, but in no event beyond the expiration of the stated
term of the Option pursuant to Section 3(d) hereof.
(b)Termination Without Cause. In the event of the Participant’s involuntary
Termination of Service by the Company without Cause, the vested portion of the
Option shall remain exercisable until the earlier of (i) ninety (90) days from
the date of such Termination of Service, and (ii) the expiration of the stated
term of the Option pursuant to Section 3(d) hereof.
(c)Voluntary Resignation. In the event of the Participant’s voluntary
Termination of Service (other than a voluntary Termination of Service described
in Section 4(d) hereof), the vested portion of the Option shall remain
exercisable until the earlier of (i) thirty (30) days from the date of such
Termination of Service and (ii) the expiration of the stated term of the Option
pursuant to Section 3(d) hereof.
(d)Termination of Service for Cause. In the event of the Participant’s
Termination of Service for Cause or in the event of the Participant’s voluntary
Termination of Service (as provided in Section 4(c) hereof) after an event that
would be grounds for a Termination of Service for Cause, the Participant’s
entire Option (whether or not vested) shall terminate and expire upon such
Termination of Service. Additionally, during the first sixty (60) days after the
Participant’s Termination of Service for any reason other than Cause, the
Company shall have the right to re-characterize such Termination of Service as a
Termination of Service for Cause; upon such re-characterization, the entire
outstanding Option (whether or not vested) will be forfeited.
5.Method of Exercise and Payment. Subject to Section 8 hereof, to the extent
that the Option has become vested and exercisable with respect to a number of
Shares as provided herein, the Option may thereafter be exercised by the
Participant, in whole or in part, at any time or from time to time prior to the
expiration of the Option as provided herein and in accordance with Sections 5.9,
6.2 and 6.5 of the Plan.
6.Non-Transferability. The Option, and any rights and interests with respect
thereto, issued under this Agreement and the Plan shall not be sold, exchanged,
transferred, assigned, pledged, encumbered or otherwise disposed of or
hypothecated in any way by the Participant (or any beneficiary(ies) of the
Participant who holds the Option as a result of a transfer by will or by the
laws of descent and distribution), other than by testamentary disposition by the
Participant or the laws of descent and distribution. Notwithstanding the
foregoing, the Committee may, in its sole discretion, permit the Option to be
transferred to a Permitted Transferee for no value, provided that such transfer
shall only be valid upon execution of a written instrument in form and substance
acceptable to the Committee in its sole discretion evidencing such transfer and
the transferee’s acceptance thereof signed by the Participant and the
transferee, and provided, further, that the Option may not be subsequently
transferred other than by will or by the laws of descent and distribution or to
another Permitted Transferee (as permitted by the Committee in its sole
discretion) in accordance with the terms of the Plan and this Agreement, and
shall remain subject to the terms of the Plan and this Agreement. Any attempt to
sell, exchange, transfer, assign, pledge, encumber or otherwise dispose of or
hypothecate in any way the Option, or the levy of any execution, attachment or
similar legal process upon the Option, contrary to the terms and provisions of
this Agreement and/or the Plan shall be null and void and without legal force or
effect.
7.Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof.
8.Withholding of Tax. The Company shall have the power and the right to deduct
or withhold, or require the Participant to remit to the Company, an amount
sufficient to satisfy any federal, state, local and foreign taxes of any kind
(including, but not limited to, the Participant’s FICA and other obligations)
which the Company, in its sole discretion, deems necessary to be withheld or
remitted to comply with the Code and/or any other Applicable Law with respect to
the Option and, if the Participant fails to do so, the Company may otherwise
refuse to issue or transfer any Shares otherwise required to be issued pursuant
to this Agreement. Any required withholding obligation with regard to the
Participant may be satisfied as set forth in Section 19.1 of the Plan (if
permitted by the Committee) by reducing the amount of cash or Shares otherwise
deliverable upon exercise of the Option.
9.Entire Agreement; Amendment. This Agreement, together with the Plan, contains
the entire agreement between the parties hereto with respect to the subject
matter contained herein, and supersedes all prior





--------------------------------------------------------------------------------

Exhibit 10.1(b)


agreements or prior understandings, whether written or oral, between the parties
relating to such subject matter. The Committee shall have the right, in its sole
discretion, to modify or amend this Agreement from time to time in accordance
with and as provided in the Plan. This Agreement may also be modified or amended
by a writing signed by both the Company and the Participant. The Company shall
give written notice to the Participant of any such modification or amendment of
this Agreement as soon as practicable after the adoption thereof.
10.Notices. Any notice hereunder by the Participant shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the General Counsel of the Company. Any notice hereunder by the
Company shall be given to the Participant in writing and such notice shall be
deemed duly given only upon receipt thereof at such address as the Participant
may have on file with the Company.
11.No Right to Employment or Service. Any questions as to whether and when there
has been a Termination of Service and the cause of such Termination of Service
shall be determined in the sole discretion of the Committee. Nothing in this
Agreement shall interfere with or limit in any way the right of the Company or
its Subsidiaries to terminate the Participant’s employment or service at any
time, for any reason and with or without Cause.
12.Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data related to the Option awarded under this Agreement for
legitimate business purposes (including, without limitation, the administration
of the Plan). This authorization and consent is freely given by the Participant.
13.Compliance with Laws. The issuance of the Option (and the Option Shares upon
exercise of the Option) pursuant to this Agreement shall be subject to, and
shall comply with, any applicable requirements of any foreign and U.S. federal
and state securities laws, rules and regulations (including, without limitation,
the provisions of the Securities Act, the Exchange Act and in each case any
respective rules and regulations promulgated thereunder) and any other law or
regulation applicable thereto. The Company shall not be obligated to issue the
Option or any of the Option Shares pursuant to this Agreement if any such
issuance would violate any such requirements.
14.Section 409A. Notwithstanding anything herein or in the Plan to the contrary,
the Option is intended to be exempt from the applicable requirements of Section
409A of the Code and shall be limited, construed and interpreted in accordance
with such intent.
15.Binding Agreement; Assignment. This Agreement shall inure to the benefit of,
be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign (except in accordance with Section 6
hereof) any part of this Agreement without the prior express written consent of
the Company.
16.Headings. The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.
17.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.
18.Further Assurances. Each party hereto shall do and perform (or shall cause to
be done and performed) all such further acts and shall execute and deliver all
such other agreements, certificates, instruments and documents as either party
hereto reasonably may request in order to carry out the intent and accomplish
the purposes of this Agreement and the Plan and the consummation of the
transactions contemplated thereunder.
19.Severability. The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.
20.Acquired Rights. The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time; (b) the award of the Option
made under this Agreement is completely independent of any other award or grant
and is made at the sole discretion of the Company; (c) no past grants or awards
(including,





--------------------------------------------------------------------------------

Exhibit 10.1(b)


without limitation, the Option awarded hereunder) give the Participant any right
to any grants or awards in the future whatsoever; and (d) any benefits granted
under this Agreement are not part of the Participant’s ordinary salary, and
shall not be considered as part of such salary in the event of severance,
redundancy or resignation.


[Remainder of Page Intentionally Left Blank]







--------------------------------------------------------------------------------

Exhibit 10.1(b)


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
GREENSKY, INC.
By:    __________________________
Name:    __________________________
Title:    __________________________
PARTICIPANT
________________________________
Name:___________________________







